            Case 5:18-cr-00258-EJD Document 870-1 Filed 07/12/21 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES

10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
            Plaintiff,                         )   DECLARATION OF KATHERINE TREFZ IN
16                                             )   SUPPORT OF UNOPPOSED MOTION FOR
       v.                                      )   ORDER ISSUING TWO RULE 17 SUBPOENAS
17                                             )
     ELIZABETH HOLMES and                      )
18   RAMESH “SUNNY” BALWANI,                   )
                                               )   Hon. Edward J. Davila
19          Defendants.                        )
                                               )
20                                             )
                                               )
21

22

23

24

25

26

27

28
     DECLARATION OF KATHERINE TREFZ IN SUPPORT OF UNOPPOSED MOTION FOR ORDER
     ISSUING TWO RULE 17 SUBPOENAS
     CR-18-00258 EJD
             Case 5:18-cr-00258-EJD Document 870-1 Filed 07/12/21 Page 2 of 2




 1 I, KATHERINE TREFZ, declare as follows:

 2           1.     I represent Defendant Elizabeth Holmes and am a member of the Bar of this Court. I

 3 submit this declaration in support of Ms. Holmes’ Unopposed Motion for Order Issuing Two Rule 17

 4 Subpoenas (the “Unopposed Motion”). I attest to the following facts upon which the Unopposed Motion

 5 relies.

 6           2.     On July 8, 2021, I informed counsel for the government that Ms. Holmes intended to

 7 subpoena certain doctors on the government’s witness list for documents that include patient

 8 information. I attached to this email the two subpoenas at Exhibits 1 and 2 to Ms. Holmes’ Unopposed

 9 Motion, as well as a draft of the Unopposed Motion.

10           3.     On July 9, 2021, government counsel responded that the government takes no position on

11 Ms. Holmes’ planned motion and that Ms. Holmes could so indicate to the Court.

12

13

14           Executed this 12th day of July, 2021 in Washington, DC.

15

16

17

18                                                       KATHERINE TREFZ
                                                         Attorney for Elizabeth Holmes
19

20

21

22

23

24

25

26

27

28 DECLARATION OF KATHERINE TREFZ IN SUPPORT OF UNOPPOSED MOTION FOR ORDER
   ISSUING TWO RULE 17 SUBPOENAS
   CR-18-00258 EJD
                                       1
